DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Amendment and Response Accompanying Request for Continued Examination (“Amendment/Response”) filed on 04 January 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0146961 A1 to Ristock et al. (“Ristock”) in view of U.S. Pat. App. Pub. No. 2013/0080201 A1 to Miller (“Miller”), and further in view of U.S. Pat. No. 7,149,702 B1 to Smith et al. (“Smith”).
	Regarding claim 1, Ristock teaches the following limitations:
“A system, comprising: an application accessible via a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for 
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an attention needed field and an action status field, wherein a respective task is associated with each task record of the plurality of task records, and wherein each respective task is generated in response to a request by a respective customer.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 150, and an iWD manager/server 146. According to one embodiment, the system of FIG. 2 provides various iWD applications including, for example, the iWD manager/server 146 that allows an administrator to monitor workload distribution, interface with the rules system 44 to author rules, generate reports, perform various operations with respect to tasks.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2 according to an embodiment.” Ristock teaches, in para. [0120], “The right window pane 505 includes a details view showing information associated with the selected option.” Ristock teaches, in para. [0124], “Other detailed information about the work items is displayed in columns 508 to 526, including the work item ID in column 508;” “Status in column 512;” “Priority in column 524.” Ristock 
“Defining a plurality of assignable values for at least the action status field based at least in part on an input via the application, wherein at least one assignable value of the plurality of assignable values corresponds to a task being blocked.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The assigning of status designations in Ristock reads on the claimed “defining a plurality of assignable values for at least the action status field based at least in part on an input via the application,” and at least the held designation in Ristock reads on the claimed “wherein at least one assignable value of the plurality of assignable values corresponds to a task being blocked.” Additionally or alternatively, as explained below, Miller teaches aspects of the claimed “assignable values” and “blocked” features.
“Wherein the application is configured to: display the respective tasks associated with each record of the plurality of task records.” Ristock teaches, in para. [0125], “The Icon in column 514 is a visual indicator of what the work item represents. For example, a fax icon may be used for an incoming fax. The Media Type in column 516 displays graphically or otherwise, a media type to which the interaction relates (e.g. email, social messaging, chat, etc.). The process listed in column 518 is the business process to which the work item relates. According to 
“Display an action status associated with each respective task based at least in part on the corresponding action status field, wherein the action status is indicative of if the respective task is actionable or blocked.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The displaying of statuses in the status column of the upper section of the right window pane of Ristock reads on the claimed “display an action status associated with each respective task,” the relationship between the status designations in the status column and the status designations in the attributes of the lower section of the right window pane of Ristock reads on the claimed “based at least in part on the corresponding action status field,” and the status designators showing as pending or held in Ristock reads on the claimed “wherein the action status is indicative of if the respective task is actionable or blocked based on the blocking table.”
“Receive an additional input indicative that the respective task needs attention.” Ristock teaches, in para. [0098], “After the applicable rules (if any) have been applied, the rules engine 164 may be called again to reprioritize the remaining 
“Adjust the attention needed field associated with the respective task to indicate that the respective task needs attention in response to receiving the additional input.” See the passages of Ristock cited in the immediately preceding bullet point. The modifying of the priority levels in Ristock reads on the claimed “adjust the attention needed field associated with the respective task to indicate that the respective task needs attention in response to receiving the additional input.”
“Determine a matching of a rule to” “indicate that the respective task is being blocked.” Ristock teaches, in para. [0127], “a business user (e.g., a manager) can add or modify Attributes fields in order prioritize work items based on the enterprise's specific business requirements. A user reviewing a work item and 
“Adjust the action status field associated with the respective task from actionable to blocked to indicate that the respective task is blocked and is no longer actionable in response to determining the matching of the rule.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0127], “a business user (e.g., a manager) can add or modify Attributes fields in order prioritize work items based on the enterprise's specific business requirements. A user reviewing a work item and having the appropriate permissions may modify the Attributes information by selecting the ‘Modify’ icon 528 above the Task Details Section 507 shown in FIG. 9F.” The modifying of status designators in the status fields of Ristock, from pending to held, reads on the claimed “adjust the action status field associated with the respective task from actionable to blocked to indicate that the respective task is blocked and is no longer actionable,” and doing so with the involvement of the business rules of Ristock reads on the claimed “in response to determining the matching of the rule.”
“Adjust the attention needed field associated with the respective task to indicate that the respective task does not need attention in response to adjusting the action status from actionable to blocked.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0115], “the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items where resources are not available. When the interaction server (or iWD server) selects work items for distribution based on the priority data, the work items where agents are not available, and hence, have the lower priority, are consequently not immediately selected for distribution.” The holding of tasks due to insufficient resources and the related lowering of priority levels in Ristock reads on the claimed “adjust the attention needed field associated with the respective task to indicate that the respective task does not need attention in response to adjusting the action status from actionable to blocked,” wherein the priority fields in Ristock read on the claimed “attention needed field” and the status in Ristock reads on the claimed “action status.” See also FIG. 11B of Ristock, where it is taught that a flow can entail going from a queue state to reprioritization. While FIG. 11B of Ristock shows “iWD_Queued” as the exemplary queue state, the figure also shows “iWD_ErrorHeld” as another exemplary queue state. The held queue state is analogous to the claimed “action status” being “blocked.”
“Display that the respective task is blocked and that the respective task does not need attention.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2.” Ristock teaches, in para. [0124], “In FIG. 9D, the Sales Department has been selected. A list of all work items for the 
	Miller teaches limitations below of claim 1 that do not appear to be explicitly taught or suggested by Ristock:
The claimed “defining” is by “a blocking table.” Miller teaches, in para. [0054], “Periodically during project execution, a team member may need to indicate that he is unable to continue working on a task because he or she is dependent on another team member or third party to complete an action. In the current system, the team member can indicate that the task is in a dependency hold status.” Miller teaches a “waiting on” tab in FIG. 13, “FIG. 16 illustrates an interface for inputting a dependency hold (shown as ‘Waiting on You’) in para. [0054],” and a “waiting” tab in FIG. 18, that read on the claimed “blocking table,” wherein the dependency hold of Miller is a type of “blocking.” Additionally, any values that can be entered via the interfaces of Miller read on the claimed “plurality of assignable values,” at least because there are overlapping categories of values in Miller and Ristock (see above).
The claimed “actionable or blocked” statuses are “based on the blocking table.” Miller teaches, in FIG. 16, a “stop work” indication and a “complete” indication that read on the claimed “actionable” and “blocked” statuses, respectively. The inclusion of the statuses in the interface in FIG. 16 of Miller reads on the claimed 
The claimed “determine a matching of a rule” is “to change the blocking table.” Miller teaches, in para. [0054], “Periodically during project execution, a team member may need to indicate that he is unable to continue working on a task because he or she is dependent on another team member or third party to complete an action. In the current system, the team member can indicate that the task is in a dependency hold status.” The indication of reasons for instilling and removing dependency holds in Miller read son the claimed “change the blocking table.”
“At least one other assignable value of the plurality of assignable values corresponds to the task being blocked pending further action.” Miller teaches, in FIG. 16, work being stopped while waiting on a team member to perform another step, which reads on the claimed “at least one other assignable value” “corresponds to the task being blocked pending further action.”
	Miller teaches, in its abstract, a system and process for inputting, tracking, monitoring, and displaying the progress and status of the tasks within a project, similar to the claimed invention and Ristock. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held designation and related information of Ristock, to include the dependency hold status and related information of Miller, using the arrangements of status identifiers and interfaces of Miller, to help manage workload, as taught by Miller (see para. [0057]).
	Smith teaches limitations below of claim 1 that do not appear to be explicitly taught or suggested by the combination of Ristock and Miller:
The claimed “further action” is “by the respective customer.” Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person 
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service providers are not unfairly penalized for customer-caused delays, as taught by Smith (see col. 1, ll. 19-27 and 33-48).
	Regarding claim 2, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the application is configured to adjust the plurality of assignable values of the blocking table in response to determining the matching of the rule; to display the respective task is blocked based on the at least one assignable value of the plurality of assignable values corresponding to the respective task being blocked, and wherein the application is configured to display the respective task is being blocked by the respective customer based on 
	Regarding claim 3, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein at least one additional assignable value of the plurality of assignable values corresponds to the respective task being blocked 
	Regarding claim 4, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the input comprises a submission via the application, and wherein the input is indicative of the action to be performed by the respective customer such that the corresponding action status field is indicative that an associated task is blocked.” Smith teaches, in col. 8, ll. 34-47, “In step 414, the service person inputs project information related to the delay. The project information may include, for example, one or more of the following: the name of a person authorizing the DMT invocation (e.g., the name of the service person); the customer's name; the telephone number of the customer; the reason for the delay; the date and time an agreement was reached between the service person and the customer about the reason for the delay; the new date and time on which performance of the task should be completed; and any additional comments.” The project information in Smith reads on the claimed “submission via the application;” the presenting, by the user, of conditions suitable for performance of the task at the new date and time in Smith reads on the claimed “input is indicative of the action to be performed by the respective customer;” and the held designation and dependency hold indications 
	Regarding claim 5, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 4, wherein the input comprises a submission that the action has been performed such that the corresponding action status field is indicative that the associated task is actionable.” Ristock teaches, in para. [0128], “In an exemplary embodiment, a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic, or work items captured form Social Media work sources. However, embodiments of the present invention are not limited thereto, and an enterprise user may create new filters or modify existing filters using the Filters in the navigation panel 506.” Miller teaches, in para. [0056], “The dependency hold can be removed by a project manager or team member updating the task and clearing the status. Also, where the source of the dependency is another team member, that other team member can indicate that he or she has completed the requested action and update the task in his own member client 12.” The transitioning of work items from held status to pending status in Ristock, in combination with the removal of dependency holds in Miller, reads on the claimed “submission that the action has been performed such that the corresponding action status field is indicative that the associated task is 
	Regarding claim 6, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein the blocking table defines an additional plurality of assignable values for the attention needed field, wherein at least one assignable value of the additional plurality of assignable values corresponds to the respective task needs attention.” As explained above, Ristock teaches priority fields (see FIG. 9E) that read on the claimed “attention needed field,” and Miller teaches interfaces (see FIGS. 13, 16, and 18) that read on the claimed “blocking table.” In FIG. 13 of Miller, the selectable priority levels read on the claimed “wherein the blocking table defines an additional plurality of assignable values for the attention needed field,” and the selected priority level in Miller (e.g., high priority) reads on the claimed “wherein at least one assignable value of the additional plurality of assignable values corresponds to the respective task needs attention.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith from claim 1 also apply to these limitations of claim 6.
	Regarding claim 7, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 6, wherein the assignable value of the attention needed field is based at least in part on the assignable value of the action status field.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0115], “the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items 
	Regarding claim 8, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 1, wherein each task record of the plurality of task records comprises an identifier field, a priority field, a description field, a contact field, an account field, an assigned user field, or any combination thereof.” Ristock teaches, in para. [0126], “When a particular task is selected, as shown in FIGS. 9E and 9F, detailed information about the task is displayed in the Attributes tab of the Task Details Section 507 located in the lower section of the right window pane 505.” The detailed information in Ristock reads each claimed “field,” such as the claimed “description field.” See also the process fields in the upper section of the right window pane in FIG. 9E of Ristock.

“A system, comprising: an application accessible by a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” The platform depicted in FIG. 1 of Ristock reads on the claimed “system,” the programs running on the platform of Ristock read on the claimed “application,” and the connecting lines between elements in FIG. 1 of Ristock read on the claimed “accessible by a client instance,” wherein any entities utilizing the platform of Ristock read on the claimed “client instance.”
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an attention needed field and an action status field, wherein a respective task is associated with each task record of the plurality of task records, and wherein each respective task is generated in response to a request by a respective customer.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 150, and an iWD manager/server 146. According to one embodiment, the system of FIG. 2 provides various iWD applications including, for example, the iWD manager/server 146 that allows an administrator to monitor workload distribution, interface with the rules system 44 to author rules, generate reports, perform various operations with respect to tasks.” Ristock teaches, in para. [0120], “FIGS. 9A-9I are screen shots of the iWD manager/server 146 of FIG. 2 according to an embodiment.” Ristock teaches, in para. [0120], “The right window 
“Wherein the application is configured to display the respective tasks associated with each task record of the plurality of task records, wherein the application is configured to display an action status associated with each respective task based at least in part on the corresponding action status field and attention needed field.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0125], “The Icon in column 514 is a visual indicator of what the work item represents. For example, a fax icon may be used for an incoming fax. The Media Type in column 516 displays graphically or otherwise, a media type to which the interaction relates (e.g. email, social messaging, chat, etc.). The process listed in column 518 is the business process to which the work item relates. According to an embodiment, the enterprise defines the organizational hierarchy of its business processes.” Ristock teaches, in para. [0125], “the Priority in column 524 are numeric values assigned to the work items by the business users of the enterprise.” Ristock teaches, in para. [0126], “When a particular task is selected, as shown in FIGS. 9E and 9F, detailed information about the task is displayed in the Attributes tab of the Task Details Section 507 located in the lower section of the right window pane 505.” Ristock teaches, in para. [0127], “a business user (e.g., a manager) can add or modify Attributes fields in order prioritize work items based on the enterprise's specific business requirements.” The display of work items and related information in the right window pane of Ristock reads on the claimed 
	Miller teaches limitations below of claim 9 that do not appear to be explicitly taught or suggested by Ristock:
“A blocking table storing a plurality of blocking records, wherein each blocking record of the plurality of blocking records comprises a plurality of blocking fields, wherein the plurality of blocking fields is configured to define a plurality of first assignable values for at least the action status field, wherein one of the plurality of first assignable values is indicative of a respective task being blocked pending further action,” and “wherein the plurality of blocking fields is configured to define a plurality of second assignable values for at least the attention needed field.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” Miller teaches, in para. [0058], “FIG. 18 shows a project alert interface. Where 
“Wherein the application is configured to simultaneously display each blocking record of the plurality of blocking records, and the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.” Miller teaches, in FIG. 13, a “waiting on” tab listing dependency hold tasks in a window that reads on the claimed “wherein the application is configured to simultaneously display each blocking record of the plurality of blocking records.” Miller teaches, in FIG. 13, a “mark complete” option for the dependency hold tasks in the window of the “waiting on” tab, where the tasks marked as complete (or about to marked as complete) read on the claimed “the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action.” Additionally or alternatively, 
	Miller teaches, in its abstract, a system and process for inputting, tracking, monitoring, and displaying the progress and status of the tasks within a project, similar to the claimed invention and Ristock. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held designation and related information of Ristock, to include the dependency hold status and related information of Miller, using the arrangements of status identifiers and interfaces of Miller, to help manage workload, as taught by Miller (see para. [0057]).
	Smith teaches limitations below of claim 9 that do not appear to be explicitly taught or suggested by the combination of Ristock and Miller:
The claimed “further action” is “by the respective customer.” Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person encounters a delay that prevents him or her to complete the scheduled task. The delay can be attributed to a number of reasons including, for example, one or more of the following:” “The customer specifically requests that maintenance efforts be delayed until a specified future return date and time.” Smith teaches, in col. 8, ll. 34-46, “In step 414, the service person inputs project information related 
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service providers are not unfairly penalized for customer-caused delays, as taught by Smith (see col. 1, ll. 19-27 and 33-48).
	Regarding claim 10, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein a first assignable value of the plurality of first assignable values, a second assignable value of the second assignable values, or both, is based at least in part on an input.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” Miller teaches, in para. [0058], “FIG. 18 shows a project alert interface. Where the input to a project alert 
	Regarding claim 11, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein another of the plurality of first assignable values is indicative of the respective task being blocked internally.” Miller teaches, in para. [0054], “Periodically during project execution, a team member may need to indicate that he is unable to continue working on a task because he or she is dependent on another team member or third party to complete an action.” The inability to work on a task due to another team member in Miller reads on the claimed “indicative of the respective task being blocked internally.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith from claim 9 also apply to these limitations of claim 11.
	Regarding claim 12, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein the blocking table comprises at least one blocking field indicative of a task being blocked, an action blocking the task, at least one blocking field indicative of a description of the action blocking the task, at least one blocking field indicative of when the task was unblocked, at least one blocking field indicative of how the task was unblocked, or any combination thereof.” Miller teaches “waiting” tabs in FIGS. 13 and 18 and dependency hold 
	Regarding claim 13, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein each blocking record of the plurality of blocking records is associated with a task record of the plurality of task records.” Miller teaches a task of “Joe User” being held up by a different task of “Fred” in FIG. 16, wherein the data regarding Fred’s task reads on the claimed “blocking record” and its relationship to Joe User’s task reads on the claimed “is associated with a task record of the plurality of task records.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith from claim 9 also apply to these limitations of claim 13.
	Regarding claim 15, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 14, wherein displaying each blocking record of the plurality of blocking records is based at least in part on at least the plurality of blocking 
	Regarding claim 16, the combination of Ristock, Miller, and Smith teaches the following limitations:
“A system, comprising: an application accessible by a client instance.” Ristock teaches, in para. [0058], “FIG. 1 is a schematic block diagram of a system for supporting a contact center. In one embodiment, the system is configured to distribute information and tasks (also referred to as work) relating to interactions with end users (also referred to as customers), to employees of an enterprise.” The platform depicted in FIG. 1 of Ristock reads on the claimed “system,” the programs running on the platform of Ristock read on the claimed “application,” and the connecting lines between elements in FIG. 1 of Ristock read on the claimed “accessible via a client instance,” wherein any entities utilizing the platform of Ristock read on the claimed “client instance.”
“A database accessible by the client instance, the database comprising: a task table storing a plurality of task records, wherein each task record of the plurality of task records comprises at least an action status field and an attention needed field, and wherein a respective task is associated with each task record of the plurality of task records.” Ristock teaches, in para. [0083], “the iWD system 42 includes, but is not limited to, a configuration database 148, an iWD database 
“Wherein the application is configured to perform operations comprising: determining, via the client instance, a matching of a rule to change a status” “such that a blocking action” “is inactive, wherein the blocking” “is associated with a task record of the plurality of task records and is indicative of the task record being blocked pending further action,” “and the matching of the rule is associated with determination that the action has been performed.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is therefore in the iWD Completed queue as shown in the Attributes section.” Ristock teaches, in para. [0127], “a business user (e.g., a manager) can add or modify Attributes fields in order prioritize work items based on the enterprise's specific business requirements. A user reviewing a work item and having the appropriate permissions may modify the Attributes information by selecting the ‘Modify’ icon 528 above the Task Details Section 507 shown in FIG. 9F. For example, an enterprise user could create an Attributes field called ‘Customer Segment’ to input information indicating that a particular customer is in the Gold Customer 
“Adjusting, via the client instance, an action status of a task associated with the task record from blocked to actionable to indicate the task is actionable and is no longer being blocked based at least in part on determining the matching of the rule.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’ The work item shown in FIG. 9E has a status of ‘Completed’ and is 
“Adjusting, via the client instance, the attention needed field of the task record to indicate the task needs attention in response to adjusting the action status of the task from blocked to actionable.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0115], “the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items where resources are not available. When the interaction server (or iWD server) selects work items for distribution based on the priority data, the work items where agents are not available, and hence, have the lower priority, are consequently not immediately selected for distribution.” The removing of holds placed on tasks upon availability of sufficient resources and the related raising of priority levels in Ristock reads on the claimed “adjusting, via the client instance, the attention needed field of the task record to indicate the task needs attention in response to adjusting the action status from blocked to actionable,” wherein the priority fields in Ristock read on the claimed “attention needed field” and the status in Ristock reads on the claimed “action status.” See also FIG. 11B of Ristock, where it is taught that a flow can entail going from a queue state to reprioritization. FIG. 11B of Ristock shows “iWD_Queued” as the exemplary queue state, which then flows to reprioritization, wherein the reprioritization reads on the claimed “adjusting.”
“Displaying, via the client instance, that the task is actionable and that the task needs attention on a client device.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be 
	Miller teaches limitations below of claim 16 that do not appear to be explicitly taught or suggested by Ristock:
“A blocking table storing a plurality of blocking records, wherein each blocking record of the plurality of blocking records comprises a plurality of blocking fields, wherein the plurality of blocking fields is configured to define a plurality of assignable values for at least the action status field.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” Miller teaches, in para. [0058], “FIG. 18 shows a project alert interface. Where the input to a project alert is manual, a team member inputs data for display in this interface.” The interfaces of Miller, with their various arrangements of task information, read on the claimed “blocking table storing a plurality of blocking records,” the fields of the interfaces that relate to task progress, priority, waiting (dependency holds), due dates, and the like of Ristock read on the claimed “each blocking record of the plurality of blocking records comprises a plurality of blocking fields, wherein 
The claimed “change a status” includes changing the status “of a blocking record of the plurality of blocking records,” the claimed “blocking action” is “associated with the blocking record,” “the blocking record is associated with” the claimed “task record.” Miller teaches, in para. [0048], “FIG. 13 depicts an interface of the manager client 14 or member client 12 used to input task information. Task information includes a task name, task description, due date, priority, percent complete, and status.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” The records shown in the interfaces of Miller read on the claimed “blocking records,” any change in the status of a task from being under a dependency hold to being active, or vice versa, reads on the claimed changing the status “of a blocking record of the plurality of blocking records,” the entry in the “to perform” window of Miller reads on the claimed “blocking action” being “associated with the blocking record,” and the relationship between dependency holds and affected tasks in Miller reads on the claimed “the blocking record is associated with” the claimed “task record.”
	Miller teaches, in its abstract, a system and process for inputting, tracking, monitoring, and displaying the progress and status of the tasks within a project, similar to the claimed invention and Ristock. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held designation and related information of Ristock, to include the dependency hold status and related 
	Smith teaches limitations below of claim 16 that do not appear to be explicitly taught or suggested by the combination of Ristock and Miller:
The claimed “pending further action” is “by a customer,” and the claimed “action has been performed” includes performance “by the customer.” Smith teaches, in col. 7, l. 58 to col. 8, l. 3, “In step 408, at the field location, the service person encounters a delay that prevents him or her to complete the scheduled task. The delay can be attributed to a number of reasons including, for example, one or more of the following:” “The customer specifically requests that maintenance efforts be delayed until a specified future return date and time.” Smith teaches, in col. 8, ll. 34-46, “In step 414, the service person inputs project information related to the delay. The project information may include, for example, one or more of the following:” “the date and time an agreement was reached between the service person and the customer about the reason for the delay; the new date and time on which performance of the task should be completed.” The customer setting a new date and time in Smith reads on the claimed “pending further action” “by a customer,” and the customer being available at the new date and time in Smith reads on the claimed “action has been performed” “by the customer.”
	Smith teaches, in its abstract, a system and method involved in project management, similar to the claimed invention and the combination of Ristock and Miller. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the held and dependency hold designations of the combination of Ristock and Miller, to include customer-based holds as in Smith, to ensure that service 
	Regarding claim 17, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 16, wherein the application is configured to perform operations comprising: determining, via the client instance, a matching of an additional rule to change the status of the blocking record of the plurality of blocking records such that an additional blocking action associated with the blocking record is active.” Miller teaches, in para. [0054], “FIG. 16 illustrates an interface for inputting a dependency hold (shown as "Waiting on You"). The client 12 14 enables the member or manager to input a team member (or external vendor) as the source of the dependency hold and a description of the reason for the dependency.” Any subsequent instance in which another dependency hold is assigned in Miller reads on the claimed “determining, via the client instance, a matching of an additional rule to change the status of the blocking record of the plurality of blocking records such that an additional blocking action associated with the blocking record is active,” wherein the determination that a dependency hold is necessary in Miller reads on the claimed “determining, via the client instance, a matching of an additional rule to change the status of the blocking record of the plurality of blocking records,” and the switching of a task from an active status to a held status (e.g., going from the tasks tab to the waiting tab in FIG. 18) in Miller reads on the claimed “such that an additional blocking action associated with the blocking record is active.” The rationales for combining the teachings of Miller with the teachings of Ristock and Smith from claim 16 also apply to these limitations of claim 17.
“Adjusting, via the client instance, the action status of the task from actionable to blocked to indicate the task is blocked and is no longer actionable based at least in part on determining the matching of the additional rule.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” The changing of the status of a work item from pending to held in Ristock reads on the claimed “adjusting, via the client instance, the action status of the task from actionable to blocked to indicate the task is blocked and is no longer actionable based at least in part on determining the matching of the additional rule,” wherein any reasoning for implementing the held status in Ristock reads on the claimed “determining the matching of the additional rule.”
“Adjusting, via the client instance, the attention needed field of the task record to indicate the task does not need attention in response to adjusting the action status of the task to indicate the task is blocked and is no longer actionable.” Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” Ristock teaches, in para. [0115], “the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items where resources are not available. When the interaction server (or iWD server) selects work items for distribution based on the priority data, the work items 
	Regarding claim 18, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 16, wherein the application is configured to perform operations comprising receiving, via the client device, an input, wherein determining the matching of the rule to change the status of the blocking record of the plurality of blocking records is in response to receiving the input.” Miller teaches fields and windows for dependency hold inputs in FIG. 16, wherein the receipt of data via the fields and windows reads on the claimed “wherein the application is configured to perform operations comprising receiving, via the client device, an input,” and wherein the processing of the receive data that results in the dependency hold reads on the claimed “wherein determining the matching of the rule to change the status of the blocking record of the plurality of blocking records is in response to receiving the input. The rationales for 
	Regarding claim 19, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 16, wherein the application is configured to perform operations comprising adjusting a blocking field of the plurality of blocking fields of the blocking record to define the action status field of the task record as actionable in response to determining the matching of the rule.” Ristock teaches, in para. [0125], “The Status in column 512 is the status of the work item. For example, a work item may be designated as ‘Completed,’ ‘Held,’ ‘Queued,’ or ‘Canceled.’” Ristock teaches, in para. [0128], “a business user can apply a filter to the list of work items appearing in the right window pane 505. In FIG. 9G, the drop-down list of filters 530 permits the user display only Pending, Completed, Overdue, Held, or Assigned work items, work items that are placed into an Error queue or status based on some pre-defined business logic.” Miller teaches, in para. [0056], “The dependency hold can be removed by a project manager or team member updating the task and clearing the status. Also, where the source of the dependency is another team member, that other team member can indicate that he or she has completed the requested action and update the task in his own member client 12.” The receipt of inputs indicating completion of a dependency hold task and transitioning from waiting on state to active state in Miller, in combination with the changing of the designation from held to pending in the status column of Ristock, reads on the claimed “adjusting a blocking field of the plurality of blocking fields of the blocking record to define the action status field of the task record as actionable in response to determining the matching of 
	Regarding claim 20, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 19, wherein the plurality of blocking fields is configured to define an additional plurality of assignable values for at least the attention needed field, and wherein the application is configured to perform operations comprising adjusting an additional blocking field of the plurality of blocking fields to define the attention needed field of the task record as needing attention in response to determining the matching of the rule.” As explained above, the values of the priority field shown in FIG. 13 of Miller reads on the claimed “additional plurality of assignable values for at least the attention needed field,” where the priority fields shown in FIG. 9E of Ristock read on the claimed “attention needed field.” The selection of high priority via the priority field of FIG. 13 of Miller reads on the claimed “adjusting an additional blocking field of the plurality of blocking fields to define the attention needed field of the task record as needing attention in response to determining the matching of the rule.”
	Regarding claim 21, the combination of Ristock, Miller, and Smith teaches the following limitations:
“The system of claim 9, wherein the application is configured to display a date that the blocking action was removed, and entity that remove the blocking action, or both, as associated with the inactive blocking record.” Ristock teaches a multitude of dates in the attributes section shown in FIG. 9E. At least the “moved to queue” date in Ristock reads on the claimed “display a date that the blocking action was removed.” Additionally or alternatively, Miller teaches a “waitee” in FIG. 16 that reads on the claimed “entity that remove the blocking action.” The 

Response to Arguments
On pp. 9-15 of the Amendment/Response, the applicant argues for withdrawal of the previous 35 USC 103 rejections based on combinations of the cited Ristock, Boileau, Miller, and Smith references. Overall, the applicant’s arguments assert that the cited references fail to teach or suggest each feature recited in the amended claims of the Amendment/Response. The examiner has considered the applicant’s amendments to the claims and arguments. Briefly stated, although the examiner has withdrawn the previous 35 USC 103 rejections, the examiner has asserted a modified 35 USC 103 rejection against the amended claims based on an alternative interpretation of the cited Ristock, Miller, and Smith references. See the 35 USC 103 section above for a detailed explanation of the rejection. In support of the brief statement of the examiner’s position provided above, the examiner provides paragraphs below addressing each of the applicant’s arguments in the order the applicant presented them in the Amendment/Response.
Regarding claim 1, on pp. 10-12 of the Amendment/Response, the applicant argues: claim 1 recites multiple “adjust[ing]” steps (see Amendment/Response, p. 10); Ristock fails to teach or suggest adjusting an attention needed field to indicate that a task does not need attention in response to adjusting an action status of the task from actionable to blocked to indicate that the task is blocked and is no longer actionable, and in contrast, Ristock merely teaches various possible statuses of a task and that a task may be reprioritized (e.g., increasing a priority when a work item is not distributed) (see id. at p. 11); a work item not being distributed in Ristock is different than changing an action status of a task from actionable to blocked (see id. at p. 11); increasing a priority of a work item in Ristock is different than indicating the task no longer needs attention (see id. at p. 11); prioritizing based on a due date or complexity of a task 
The examiner finds the applicant’s arguments concerning claim 1 unpersuasive. Ristock teaches, in para. [0100], “the iWD system 42 may obtain employee schedule information from the workforce management server 118 and hold a given task until employees with the required skill are scheduled for work.” As such, Ristock teaches the placing of holds on tasks based on resource availability. The tasks being held in Ristock is analogous to the applicant’s tasks being blocked. Ristock teaches, in para. [0115], “instead of the interaction server 40 (or iWD server) determining availability of an agent, the determination may be incorporated into a rule applied by the rules engine in, for example, assigning a priority for the work item. For example, the rule may base the assignment of the priority on agent availability information, where a lower priority is assigned to work items where resources are not available. When the interaction server (or iWD server) selects work items for distribution based on the priority data, the work items where agents are not available, and hence, have the lower priority, are consequently not immediately selected for distribution.” As such, Ristock teaches assigning priority levels based on resource availability. The priority levels (e.g., high priority and low priority) in Ristock are analogous to the applicant’s attention being needed or not needed. The cited passages of Ristock above link held status (based on sufficiency of resources) and priority (also based on sufficiency of resources) in a manner analogous to the applicant’s adjusting attention needed in response to adjusting action status. Furthermore, FIG. 11C of Ristock bolsters the contentions above, in that the figure shows a flow diagram where a queue step leads downstream to a reprioritization step. The figure uses iWD_Queued as an example of a queue type, but also shows that iWD_ErrorHeld 
Regarding claim 9, on pp. 12 and 13 of the Amendment/Response, the applicant argues: claim 9 recites, “the application is configured to simultaneously display each blocking record of the plurality of blocking records, and the plurality of blocking records comprises an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action” (see Amendment/Response, p. 12); Miller fails to disclose displaying an inactive blocking record associated with a blocking action removed as a result of performance of a corresponding pending action, rather Miller merely teaches displaying a dependency hold that indicates a task is currently being blocked pending action from another entity, and a dependency hold indicative that the task is currently being blocked is different than an inactive blocking record associated with a blocking action that was removed, much less removed as a result of performance of a corresponding pending action; and Ristock, Boileau, and Smith do not remedy the deficiencies of Miller (see id. at pp. 12 and 13).
The examiner finds the applicant’s arguments concerning claim 9 unpersuasive. The arguments are mostly focused on FIG. 16 of Miller. However, FIG. 13 of Miller shows an interface with a “waiting on” tab for displaying waiting events, and FIG. 18 of Miller shows an interface with a similar “waiting” tab. The listing of items in either of those tabs reads on the claimed “application is configured to simultaneously display each blocking record of the plurality of blocking records.” Further, in instances where a dependency hold task has been completed in Miller, but the interfaces have not yet been updated (e.g., with respect to FIG. 16, when Fred has performed the task but not yet checked the complete box), that task listed in the “waiting on” tab or “waiting” tab reads on the claimed “inactive blocking record associated with a blocking 
Regarding claim 16, on pp. 13-15 of the Amendment/Response, the applicant argues: claim 16 recites a “determining” step that includes “the matching of the rules is associated with determination that the action has been performed by the customer,” and an “adjusting” step that includes “to indicate the task needs attention in response to adjusting the action status of the task from blocked to actionable” (see Amendment/Response, p. 13); Ristock teaches that after a task has been queued to indicate the task is actionable, the task may be reprioritized to indicate an action associated with the task is inactive, which is significantly different than indicating a task needs attention (see id. at p. 14); Ristock fails to teach indicating a task needs attention specifically in response to adjusting the action status of the task from blocked to actionable, much less based on matching of a rule associated with determination than an action has been performed by a customer (see id. at p. 14); Ristock merely discloses prioritization when a work item is not distributed, when a due date of a task is closer, and when a task is more complex (see id. at p. 14); and Boileau, Miller and Smith fail to remedy the deficiencies of Ristock (see id. at p. 15).
The examiner finds the applicant’s arguments concerning claim 16 unpersuasive. Miller shows in FIG. 16 conditions that must be met so that a dependency hold on a task can be removed. This reads on the “matching of a rule to change a status of a blocking record” “such that a blocking action associated with the blocking record is inactive” of claim 16, wherein the meeting of the conditions reads on the claimed “matching of a rule,” and the marking of a task as complete and no longer waiting reads on the claimed “change a status of a blocking record” “such that a blocking action associated with the blocking record is inactive.” The interface of FIG. 16 of Miller reads on the claimed “blocking record is associated with a task record” “and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624